Citation Nr: 1420931	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as to service-connected diabetes mellitus with erectile dysfunction, posttraumatic stress disorder (PTSD), and coronary artery disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a Travel Board hearing with the undersigned in January 2014.  A transcript is of record.  At the hearing, the Veteran's representative asserted that the Veteran's diabetes mellitus with erectile dysfunction, PTSD, and coronary artery disease aggravated his hypertension.  The issue on the title page has been characterized accordingly. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a statement of the case (SOC) in June 2009.  Since the issuance of the June 2009 SOC, the RO issued a letter to the Veteran notifying him of the evidence required to substantiate his claim on a secondary basis.  Numerous VA outpatient treatment records, Social Security Administration records, letters from treating physician "Dr. J.R." and several statements by the Veteran and his representative have also been associated with the claims file.  Some of these records pertain to the Veteran's service-connected diabetes mellitus, and some are directly relevant to the Veteran's treatment for hypertension.  As such, the RO must issue a supplemental statement of the case (SSOC) with regard to the Veteran's claim for service connection for hypertension.  See 38 C.F.R. § 19.31 (2013).

As described, the Veteran has also asserted that his diabetes mellitus with erectile dysfunction, PTSD, and coronary artery disease aggravated his hypertension by necessitating medication to control his symptoms.  As such, the Board finds an addendum medical opinion is needed to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the July 2008 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is (a) caused or (b) aggravated by his service-connected coronary artery disease or PTSD or medications used to treat the conditions.  

The examiner must address the Veteran's testimony in which he indicated that his diabetes mellitus, coronary artery disease, and PTSD aggravated his hypertension "to the extent that [he] may have increased [his] medication or had to go on medication."  

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After the above development is completed, issue an SSOC with regard to the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, PTSD, and coronary artery disease.  All evidence received since the June 2009 SOC must be considered, to include the development above, and an appropriate amount of time must be allowed for the Veteran to respond.  Then, return the case to the Board, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

